DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-16 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 08/09/2022, with respect to the rejection(s) of claims 1-14, based solely on the limitations as amended, has been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dainese  et al.  (Dainese – US 2012/0011642 A1) in view of Morgan (Morgan – US 2015/0374060 A1) and Heaton et al. (Heaton – US 2018/0000385 A1).

As to claim 1, Dainese  discloses a neck gaiter system comprising:
a gaiter member (Dainese: Abstract and FIG. 1 the personal protection device 1) that includes a neck portion (Dainese: [0086]-[0091] and FIG. 1 the second region 2b:  a second region 2b, C-shaped and overlapped parallel to the first region 2a, is intended to be placed around a user's neck, essentially acting as a collar) and a clavicle portion (Dainese: Abstract, [0086]-[0091] and FIG. 1 the second region 2a: a first region 2a, in the figures arranged substantially horizontal and having a slightly arcuate elongated shape, is intended to be placed on a user's shoulders), wherein the gaiter member is configured to be received on the neck of a wearer when worn (Dainese: FIG. 20-22: the garment 50 of FIG. 20 is a motorcyclist suit, having a pocket 53 or case arranged at the shoulders and neck, in which the protection device 1, 100, 101 is inserted),
a sensor system (Dainese: [0030], [0118], and FIG. 1) that includes at least one gyro sensor positioned on the gaiter member (Dainese: [0030], [0118], and FIG. 1: the personal protection device includes means for actuating and means for inflating the inflatable member, i.e., one or more sensors capable of detecting the unforeseen event, and valves capable of connecting the internal chamber of the inflatable member with a source of inflating fluid),
an actuation system (Dainese: [0030], [0079], [0115], [0120]-[0124], and FIG. 1) in electrical communication with the sensor system (Dainese: [0030], [0079], [0115], [0120]-[0124], and FIG. 1: the personal protection device includes means for actuating and means for inflating the inflatable member, i.e., one or more sensors capable of detecting the unforeseen event, and valves capable of connecting the internal chamber of the inflatable member with a source of inflating fluid), and
a bladder positioned on at least the neck portion of the gaiter member, wherein the bladder is in fluid communication with the actuation system (Dainese: Abstract, [0021]-[0024], [0030]-[0031], [0083]-[0084], and FIG. 1: the personal protection device includes means for actuating and means for inflating the inflatable member, i.e., one or more sensors capable of detecting the unforeseen event, and valves capable of connecting the internal chamber of the inflatable member with a source of inflating fluid).

Dainese does not explicitly disclose: 
a sensor system that includes at least one gyro sensor;
a bladder positioned on at least the neck portion of the gaiter member, wherein the bladder is in fluid communication with the actuation system,
wherein when the sensor system senses a predetermined change, the actuation system inflates the bladder, wherein the predetermined change includes a predetermined rotational change, and wherein when the biometric sensor senses a predetermined temperature or skin contact, the gyro sensor is switched from a deactivated mode to an activated mode.

However, it has been known in the art of garment device design to implement a sensor system that includes at least one gyro sensor; a bladder positioned on at least the neck portion of the gaiter member, wherein the bladder is in fluid communication with the actuation system, wherein when the sensor system senses a predetermined change, the actuation system inflates the bladder, wherein the predetermined change includes a predetermined rotational change, as suggested by Morgan, which discloses 
a sensor system that includes at least one gyro sensor (Morgan: [0009], [0021], [0035], [0045]-[0046], [0069], and FIG. 1 the sensors 110: an aspirated inflatable safety protection balaclava hood system and apparatus designed to protect the human head and neck from injury resulting from sports impacts with a crash sensor arrangement in which acceleration, angular, rotational, extension or flexion motion resulting from an impact force requires deployment of an apparatus protection device);
a gaiter member (Morgan: Abstract and FIG. 1 the inflatable safety protection balaclava hood system 100) that includes a neck portion (Morgan: Abstract, [0009], and FIG. 1 the neck member) and a clavicle portion (Morgan: Abstract, [0009], and FIG. 1 the clavicle member), wherein the gaiter member is configured to be received on the neck of a wearer when worn (Morgan: FIG. 1), a sensor system (Morgan: [0009], [0021], [0035], [0045]-[0046], [0069], and FIG. 1 the sensors 110: The invention also includes in the balaclava hood system breathable double fabric knit hood 100 worn over the head and neck, a sensor arrangement 110 arranged with specific characteristics around keys impact points on the head, a actuation mechanism 110 and a airbag bladder inflation system 120, a triggering mechanism 150, and an inert compressed gas cartridge 130), a bladder positioned on at least the neck portion of the gaiter member (Morgan: [0069], [0071]-[0076], and FIG. 1: The invention also includes in the balaclava hood system breathable double fabric knit hood 100 worn over the head and neck, a sensor arrangement 110 arranged with specific characteristics around keys impact points on the head, a actuation mechanism 110 and a airbag bladder inflation system 120, a triggering mechanism 150, and an inert compressed gas cartridge 130), wherein the bladder is in fluid communication with the actuation system, wherein when the sensor system senses a predetermined change, the actuation system inflates the bladder, wherein the predetermined change includes a predetermined rotational change, (Morgan: [0069], [0071]-[0076], and FIG. 1: generally illustrates a front exterior view of the example of the invention in which this invention relates generally to a disposable aspirated inflatable safety protection balaclava hood system 100 designed to protect the human head and neck from injury resulting from sports impacts with a crash sensor arrangement 110 in which acceleration, angular, rotational, extension or flexion motion resulting from an impact force requires deployment of an apparatus protection device).
Therefore, in view of teachings by Dainese and Morgan, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the personal protection device of Dainese to include a sensor system that includes at least one gyro sensor; a bladder positioned on at least the neck portion of the gaiter member, wherein the bladder is in fluid communication with the actuation system, wherein when the sensor system senses a predetermined change, the actuation system inflates the bladder, wherein the predetermined change includes a predetermined rotational change, as suggested by Morgan. The motivation for this is to implement a known alternative design of a personal protection for triggering a bladder system to protect the human head and neck from injury resulting from sports impacts e.g. a crash sensor arrangement in which acceleration, angular, rotational, extension or flexion motion resulting from an impact force requires deployment of an apparatus protection device.

The combination of Dainese and Morgan does not explicitly disclose wherein when the biometric sensor senses a predetermined temperature or skin contact, the gyro sensor is switched from a deactivated mode to an activated mode.

However, it has been known in the art of wearable device to implement wherein when the biometric sensor senses a predetermined temperature or skin contact, the gyro sensor is switched from a deactivated mode to an activated mode, as suggested by Heaton, which discloses wherein when the biometric sensor senses a predetermined temperature or skin contact (Heaton: Abstract, [0029], [0032], and FIG. 1-2: The wearable device 110 can include: a (three-axis) gyroscope; an (three-axis) accelerometer; a compass; a barometer; a skin temperature sensor; a heart rate sensor; and/or one or more other internal sensors, as shown in FIG. 2), the gyro sensor is switched from a deactivated mode to an activated mode (Heaton: Abstract, [0029], [0032], [0040]-[0041], and FIG. 1-2: when powered ON and throughout operation, the wearable device samples the skin temperature sensor once per minute. In this example, if an output of the skin temperature sensor drops below a threshold temperature value (e.g., 94° F.) associated with separation of the wearable device from a resident (e.g., removal from the resident's wrist), the wearable device can deactivate all other sensors. However, once output of the skin temperature sensor exceeds the threshold temperature value, the wearable device can activate the accelerometer and heart rate sensor, such as by sampling the accelerometer at 100 Hz and sampling the heart rate sensor once per three-minute interval (i.e., a rate of 1/300 Hz) in addition to sampling the temperature sensor at a rate of once per minute (i.e., a rate of 1/60 Hz). Following a magnitude of an acceleration vector—generated from three axial acceleration values output by the accelerometer—that exceeds a threshold acceleration value, the wearable device can sample the gyroscope and the barometer, such as at a rate of 100 Hz, for a period of ten seconds following a last acceleration magnitude exceeding this threshold acceleration value).
Therefore, in view of teachings by Dainese, Morgan, and Heaton it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the personal protection device of Dainese and Morgan to include wherein when the biometric sensor senses a predetermined temperature or skin contact, the gyro sensor is switched from a deactivated mode to an activated mode, as suggested by Heaton. The motivation for this is to activate a wearable device in response to trigger condition from a skin contact sensor.

As to claim 2, Dainese, Morgan, and Heaton disclose the limitations of claim 1 further comprising the neck gaiter system of claim 1 wherein the sensor system includes an accelerometer (Dainese: [0030], [0118], and FIG. 1: said inflating means are controlled by a control unit on the basis of a detection of the state of the vehicle/driver system; e.g., said control unit may implement a fall prediction system allowing a timely identification of a fall event and a reliable prediction thereof by means of accelerometric sensors integral to the vehicle (or to the driver) and an unit for processing the signals produced by the sensors themselves, Morgan: [0009], [0021], [0035], [0045]-[0046], [0069], [0073], and FIG. 1 the sensors 110: an aspirated inflatable safety protection balaclava hood system and apparatus designed to protect the human head and neck from injury resulting from sports impacts with a crash sensor arrangement in which acceleration, angular, rotational, extension or flexion motion resulting from an impact force requires deployment of an apparatus protection device and Heaton: Abstract, [0029], [0032], [0040]-[0041], and FIG. 1-2: when powered ON and throughout operation, the wearable device samples the skin temperature sensor once per minute. In this example, if an output of the skin temperature sensor drops below a threshold temperature value (e.g., 94° F.) associated with separation of the wearable device from a resident (e.g., removal from the resident's wrist), the wearable device can deactivate all other sensors. However, once output of the skin temperature sensor exceeds the threshold temperature value, the wearable device can activate the accelerometer and heart rate sensor, such as by sampling the accelerometer at 100 Hz and sampling the heart rate sensor once per three-minute interval (i.e., a rate of 1/300 Hz) in addition to sampling the temperature sensor at a rate of once per minute (i.e., a rate of 1/60 Hz). Following a magnitude of an acceleration vector—generated from three axial acceleration values output by the accelerometer—that exceeds a threshold acceleration value, the wearable device can sample the gyroscope and the barometer, such as at a rate of 100 Hz, for a period of ten seconds following a last acceleration magnitude exceeding this threshold acceleration value). 

As to claim 3, Dainese, Morgan, and Heaton disclose the limitations of claim 1 further comprising the neck gaiter system of claim 1 wherein the predetermined change includes a predetermined biometric change sensed by the biometric sensor (Heaton: Abstract, [0029], [0032], [0040]-[0041], and FIG. 1-2: when powered ON and throughout operation, the wearable device samples the skin temperature sensor once per minute. In this example, if an output of the skin temperature sensor drops below a threshold temperature value (e.g., 94° F.) associated with separation of the wearable device from a resident (e.g., removal from the resident's wrist), the wearable device can deactivate all other sensors. However, once output of the skin temperature sensor exceeds the threshold temperature value, the wearable device can activate the accelerometer and heart rate sensor, such as by sampling the accelerometer at 100 Hz and sampling the heart rate sensor once per three-minute interval (i.e., a rate of 1/300 Hz) in addition to sampling the temperature sensor at a rate of once per minute (i.e., a rate of 1/60 Hz). Following a magnitude of an acceleration vector—generated from three axial acceleration values output by the accelerometer—that exceeds a threshold acceleration value, the wearable device can sample the gyroscope and the barometer, such as at a rate of 100 Hz, for a period of ten seconds following a last acceleration magnitude exceeding this threshold acceleration value).

As to claim 4, Dainese, Morgan, and Heaton disclose the limitations of claim 3 further comprising the neck gaiter system of claim 3 wherein the biometric sensor is positioned to contact the wearer's skin (Heaton: Abstract, [0029], [0032], [0040]-[0041], and FIG. 1-2: when powered ON and throughout operation, the wearable device samples the skin temperature sensor once per minute. In this example, if an output of the skin temperature sensor drops below a threshold temperature value (e.g., 94° F.) associated with separation of the wearable device from a resident (e.g., removal from the resident's wrist), the wearable device can deactivate all other sensors. However, once output of the skin temperature sensor exceeds the threshold temperature value, the wearable device can activate the accelerometer and heart rate sensor, such as by sampling the accelerometer at 100 Hz and sampling the heart rate sensor once per three-minute interval (i.e., a rate of 1/300 Hz) in addition to sampling the temperature sensor at a rate of once per minute (i.e., a rate of 1/60 Hz). Following a magnitude of an acceleration vector—generated from three axial acceleration values output by the accelerometer—that exceeds a threshold acceleration value, the wearable device can sample the gyroscope and the barometer, such as at a rate of 100 Hz, for a period of ten seconds following a last acceleration magnitude exceeding this threshold acceleration value).

As to claim 5, Dainese, Morgan, and Heaton disclose the limitations of claim 1 further comprising the neck gaiter system of claim 1 wherein the gaiter member includes an inner layer and an outer layer (Morgan: [0007], [0009], [0044]-[0046], FIG. 2, and FIG. 4-6: When the electronic sensors arrangement system, along with leads or wires is inserted, or attached with the best method of attachment, in the cavity between the two layers of wicking material in the balaclava hood member, the protrusions may extend vertically and laterally and/or upward or downward between the two material layers (i.e. the sensors will be as flat as possible, but will have some minor protrusions. The wires or leads will be also located in the cavity between the layers of wicking material in the balaclava hood and neck members, the protrusions may extend vertically and laterally and/or upward or downward between the two material layers (i.e. the leads will be as flat as possible, but will have some minor protrusions. The bladder airbag system will be also located in the cavity between the layers of wicking material in the balaclava neck and clavicle members, the protrusions may extend vertically and laterally and/or upward or downward between the two material layers (i.e. the bladder airbag system will be as flat as possible, but will have some minor protrusions. The cartridge actuation mechanism will be also located in the cavity between the layers of wicking material in the balaclava neck into the clavicle members, the protrusions may extend vertically and laterally and/or upward or downward between the two material layers (i.e. the cartridge actuation mechanism will be as oval, or round, or flat, and as small as possible, but will have some protrusions), and wherein the gyro sensor is positioned between the inner and outer layers (Morgan: [0007]: a lead system attached and originating from the electrode sensor system distributed throughout the head and located in between the double layers of wicking material in the balaclava hood system, with the leads attaching to the actuation mechanism thereby triggering the release of the inert gas contained in the compressed inert gas cartridge that connects to the bladder airbag system through a cartridge actuation mechanism, with the inert gas release inflating the bladder airbag system, which is the resultant of pound force of compressive pressure from impact force to the human head, [0009], [0021], [0035], [0045]-[0046], [0069], and FIG. 1 the sensors 110: an aspirated inflatable safety protection balaclava hood system and apparatus designed to protect the human head and neck from injury resulting from sports impacts with a crash sensor arrangement in which acceleration, angular, rotational, extension or flexion motion resulting from an impact force requires deployment of an apparatus protection device).

As to claim 6, Dainese, Morgan, and Heaton disclose the limitations of claim 5 further comprising the neck gaiter system of claim 5 wherein the bladder is positioned between the inner and outer layers (Dainese: [0030], [0079], [0115], [0120]-[0124], and FIG. 1: the personal protection device includes means for actuating and means for inflating the inflatable member, i.e., one or more sensors capable of detecting the unforeseen event, and valves capable of connecting the internal chamber of the inflatable member with a source of inflating fluid and Morgan: [0069], [0071]-[0076], and FIG. 1: The invention also includes in the balaclava hood system breathable double fabric knit hood 100 worn over the head and neck, a sensor arrangement 110 arranged with specific characteristics around keys impact points on the head, a actuation mechanism 110 and a airbag bladder inflation system 120, a triggering mechanism 150, and an inert compressed gas cartridge 130).

As to claim 7, Dainese, Morgan, and Heaton disclose the limitations of claim 1 further comprising the neck gaiter system of claim 1 wherein the actuation system is positioned on the clavicle portion of the gaiter member (Dainese: [0005], [0115]-[0116], and FIG. 1 the on-off valve 42 and the canister 40: a canister 40 of compressed cold gas, connected by a duct 43 or a cannula to an on-off valve 42, fixed to the inflatable member 2, which allows the introduction of an inflating fluid in the inflatable member 2 and Morgan: [0069], [0071]-[0076], and FIG. 1: the method embodies an inherent bladder airbag system 120 that is deployed with resulting impact force on the sensor arrangement 110 connecting using wires or leads 170 using an actuation mechanism 130 and an inflation interconnected bladder system 120, or tube(s) resulting in release of the inert compressed inert gas in a cartridge actuation mechanism 130 using a actuation or triggering mechanism 150, which is held in an interior pocket 160 of the hood resulting in aspiration of the inflatable safety bladder 120 protection hood).

As to claim 8, Dainese, Morgan, and Heaton disclose the limitations of claim 1 further comprising the neck gaiter system of claim 1 wherein the bladder includes a clavicle portion and a neck portion, wherein the bladder includes a plurality of chambers extending upwardly from the clavicle portion to the neck portion (Dainese: [0005], [0115]-[0116], and FIG. 1 the on-off valve 42 and the canister 40: a canister 40 of compressed cold gas, connected by a duct 43 or a cannula to an on-off valve 42, fixed to the inflatable member 2, which allows the introduction of an inflating fluid in the inflatable member 2 and Morgan: [0069], [0071]-[0076], FIG. 1 and FIG. 4: the method embodies an inherent bladder airbag system 120 that is deployed with resulting impact force on the sensor arrangement 110 connecting using wires or leads 170 using an actuation mechanism 130 and an inflation interconnected bladder system 120, or tube(s) resulting in release of the inert compressed inert gas in a cartridge actuation mechanism 130 using a actuation or triggering mechanism 150, which is held in an interior pocket 160 of the hood resulting in aspiration of the inflatable safety bladder 120 protection hood).

As to claim 9, Dainese, Morgan, and Heaton disclose the limitations of claim 8 further comprising the neck gaiter system of claim 8 wherein the clavicle portion of the bladder is ring shaped (Dainese: [0005], [0115]-[0116], FIG. 1 the on-off valve 42 and the canister 40 and FIG. 20-22: a canister 40 of compressed cold gas, connected by a duct 43 or a cannula to an on-off valve 42, fixed to the inflatable member 2, which allows the introduction of an inflating fluid in the inflatable member 2 and Morgan: [0069], [0071]-[0076], FIG. 1 and FIG. 4: the method embodies an inherent bladder airbag system 120 that is deployed with resulting impact force on the sensor arrangement 110 connecting using wires or leads 170 using an actuation mechanism 130 and an inflation interconnected bladder system 120, or tube(s) resulting in release of the inert compressed inert gas in a cartridge actuation mechanism 130 using a actuation or triggering mechanism 150, which is held in an interior pocket 160 of the hood resulting in aspiration of the inflatable safety bladder 120 protection hood).

As to claim 10, Dainese, Morgan, and Heaton disclose the limitations of claim 1 further comprising the neck gaiter system of claim 1 wherein the actuation system is in electrical communication with the sensor system via a plurality of leads (Morgan: [0069], [0071]-[0076], FIG. 1 the leads 170 and the sensors arrangement 110 and FIG. 4 the actuation mechanism 130 and the triggering mechanism 150: The method embodies an inherent bladder airbag system 120 that is deployed with resulting impact force on the sensor arrangement 110 connecting using wires or leads 170 using an actuation mechanism 130 and an inflation interconnected bladder system 120, or tube(s) resulting in release of the inert compressed inert gas in a cartridge actuation mechanism 130 using a actuation or triggering mechanism 150, which is held in an interior pocket 160 of the hood resulting in aspiration of the inflatable safety bladder 120 protection hood), and wherein the leads are positioned between the first and second layers (Morgan: [0069], [0071]-[0076], FIG. 1 and FIG. 4: the method embodies an inherent bladder airbag system 120 that is deployed with resulting impact force on the sensor arrangement 110 connecting using wires or leads 170 using an actuation mechanism 130 and an inflation interconnected bladder system 120, or tube(s) resulting in release of the inert compressed inert gas in a cartridge actuation mechanism 130 using a actuation or triggering mechanism 150, which is held in an interior pocket 160 of the hood resulting in aspiration of the inflatable safety bladder 120 protection hood).

As to claim 14, Dainese, Morgan, and Heaton disclose the limitations of claim 8 further comprising the neck gaiter system of claim 8 wherein the neck portion of the bladder is ring shaped (Dainese: [0005], [0115]-[0116], FIG. 1 the on-off valve 42 and the canister 40 and FIG. 20-22: a canister 40 of compressed cold gas, connected by a duct 43 or a cannula to an on-off valve 42, fixed to the inflatable member 2, which allows the introduction of an inflating fluid in the inflatable member 2 and Morgan: [0069], [0071]-[0076], FIG. 1 and FIG. 4: the method embodies an inherent bladder airbag system 120 that is deployed with resulting impact force on the sensor arrangement 110 connecting using wires or leads 170 using an actuation mechanism 130 and an inflation interconnected bladder system 120, or tube(s) resulting in release of the inert compressed inert gas in a cartridge actuation mechanism 130 using a actuation or triggering mechanism 150, which is held in an interior pocket 160 of the hood resulting in aspiration of the inflatable safety bladder 120 protection hood).

Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Dainese  et al.  (Dainese – US 2012/0011642 A1) in view of Morgan (Morgan – US 2015/0374060 A1) and Heaton et al. (Heaton – US 2018/0000385 A1) and further in view of Morgenthau (Morgenthau– US 2017/0270464 A1).

As to claim 11, Dainese, Morgan, and Heaton disclose the limitations of claim 2 except for the claimed limitations of the neck gaiter system of claim 2 wherein when the sensor system senses the predetermined rotational change and a predetermined velocity change, the actuation system inflates the bladder.
However, it has been known in the art of wearable device design to implement when the sensor system senses the predetermined rotational change and a predetermined velocity change, the actuation system inflates the bladder, as suggested by Morgenthau, which discloses when the sensor system senses the predetermined rotational change and a predetermined velocity change (Morgenthau: [0009], [0091], [0098], [0194]-[0207]: these events are characterized by a high acceleration immediately prior to the period of freefall. This acceleration is greater than if the user jumps or falls during a genuine event, and can be used to discriminate this event type from other event types. The system compares the average magnitude of the acceleration vector during a period (for instance, 0.4 seconds) immediately before freefall, and if this acceleration exceeds a pre-set threshold (2.4 g) the event is marked as a probable sensor throw, FIG. 3, and FIG. 11-12: These events are characterized by a high rate of rotation upon impact, followed by a period of no rotation as the unit sits at rest on the ground. In one implementation, the algorithm is only applied to falls that have a measured height of less than a predetermined height (e.g., 2 meters). The system may be configured to identify the peak angular velocity during the period starting when the device is in freefall through a predetermined time (e.g., 1 second) after the end of freefall. If the peak angular velocity exceeds a set threshold (e.g., 800 degrees per second) then the system checks for inactivity by calculating the RMS angular velocity during a period after impact. If the RMS angular velocity is below a set threshold (e.g., 5 degrees per second) then the device is assumed to be at rest, and the event is marked as a probable sensor drop. Input from the proximity or clip sensor may be used to increase the confidence of this filter function), the actuation system inflates the bladder (Dainese: [0030], [0079], [0115], [0120]-[0124], and FIG. 1: the personal protection device includes means for actuating and means for inflating the inflatable member, i.e., one or more sensors capable of detecting the unforeseen event, and valves capable of connecting the internal chamber of the inflatable member with a source of inflating fluid and Morgan: [0069], [0071]-[0076], and FIG. 1: generally illustrates a front exterior view of the example of the invention in which this invention relates generally to a disposable aspirated inflatable safety protection balaclava hood system 100 designed to protect the human head and neck from injury resulting from sports impacts with a crash sensor arrangement 110 in which acceleration, angular, rotational, extension or flexion motion resulting from an impact force requires deployment of an apparatus protection device).
Therefore, in view of teachings by Dainese, Morgan, Heaton, and Morgenthau it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the personal protection device of Dainese, Morgan, and Heaton to include when the sensor system senses the predetermined rotational change and a predetermined velocity change, the actuation system inflates the bladder, as suggested by Morgenthau. The motivation for this is to implement a known alternative design for monitoring different conditions of a user.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dainese  et al.  (Dainese – US 2012/0011642 A1) in view of Morgan (Morgan – US 2015/0374060 A1) and Heaton et al. (Heaton – US 2018/0000385 A1) and further in view of Boesen (Boesen – US 2017/0109131 A1).

As to claim 12, Dainese, Morgan, and Heaton disclose the limitations of claim 1 except for the claimed limitations of the neck gaiter system of claim 1 wherein the sensor system includes a Bluetooth sensor.
However, it has been known in the art of wearable device design to implement the sensor system includes a Bluetooth sensor, as suggested by Boesen, which discloses the sensor system includes a Bluetooth sensor (Boesen: [0023]-[0024], [0029], [0034]-[0035], [0052]-[0053], [0060]-[0061], and FIG. 1 the transceiver 216: the wireless earpieces and the virtual reality headset may utilize short range communications, such as Bluetooth, ANT+, or other radiofrequency communications to communicate).
Therefore, in view of teachings by Dainese, Morgan, Heaton and Boesen it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the personal protection device of Dainese, Morgan and Heaton to include the sensor system includes a Bluetooth sensor, as suggested by Boesen. The motivation for this is to implement a known alternative design for monitoring different conditions of a user.

As to claim 13, Dainese, Morgan, Heaton and Boesen disclose the limitations of claim 1 further comprising the neck gaiter system of claim 1 wherein the sensor system includes a GPS sensor (Boesen: [0023]-[0024], [0029], [0034]-[0035], [0052]-[0053], [0060]-[0061], and FIG. 1 the transceiver 216: The wireless earpieces 102 may include a number of sensors and input devices including, but not limited to, pulse oximeters, microphones, pulse rate monitors, accelerometers, gyroscopes, light sensors, global positioning sensors, and so forth. Sensors of the virtual reality headset 110 may also be configured to wirelessly communicate with the wireless earpieces 102).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dainese  et al.  (Dainese – US 2012/0011642 A1) in view of Morgan (Morgan – US 2015/0374060 A1) and Heaton et al. (Heaton – US 2018/0000385 A1)  and further in view of Kuntz (Kuntz – US 2019/0069623 A1).

As to claim 15, Dainese, Morgan, and Heaton disclose the limitations of claim 1 further comprising the neck gaiter system of claim 1 further comprising wherein the actuation system is configured to inflate the bladder when an impact event (Morgan: [0009], [0021], [0035], [0045]-[0046], [0069], and FIG. 1 the sensors 110: an aspirated inflatable safety protection balaclava hood system and apparatus designed to protect the human head and neck from injury resulting from sports impacts with a crash sensor arrangement in which acceleration, angular, rotational, extension or flexion motion resulting from an impact force requires deployment of an apparatus protection device) is sensed by the sensor (Dainese: [0030], [0079], [0115], [0120]-[0124], and FIG. 1: the personal protection device includes means for actuating and means for inflating the inflatable member, i.e., one or more sensors capable of detecting the unforeseen event, and valves capable of connecting the internal chamber of the inflatable member with a source of inflating fluid and Morgan: [0069], [0071]-[0076], and FIG. 1: The invention also includes in the balaclava hood system breathable double fabric knit hood 100 worn over the head and neck, a sensor arrangement 110 arranged with specific characteristics around keys impact points on the head, a actuation mechanism 110 and a airbag bladder inflation system 120, a triggering mechanism 150, and an inert compressed gas cartridge 130).
The combination of Dainese, Morgan, and Heaton does not explicitly disclose an impact sensor that is configured to be attached to a helmet, wherein the impact sensor is in communication with the actuation system, wherein the actuation system is configured to inflate the bladder when an impact event is sensed by the impact sensor.
However, it has been known in the art of protective garment to implement an impact sensor that is configured to be attached to a helmet, wherein the impact sensor is in communication with the actuation system, wherein the actuation system is configured to inflate the bladder when an impact event is sensed by the impact sensor, as suggested by Kuntz, which disclose an impact sensor (Kuntz: [0006], [0031], and FIG. 10-11 the impact sensors 902) that is configured to be attached to a helmet (Kuntz: [0006], [0031], [0059], and FIG. 10-11 the impact sensors 902: the inflatable neck support 1102 comprises at least one air bladder which is normally in a deflated state. Inflation of the at least one air bladder is triggered by an impact received on the contact sports helmet 200 that is greater than a predetermined amount of force. This triggering impact is sensed by one or more impact sensors positioned on the contact sports helmet 200, and is used to trigger airflow into the at least one air bladder, thus deploying the inflatable neck support 1102 as shown in FIG. 11B, in order to help brace a player's neck immediately after a strong impact), wherein the impact sensor is in communication with the actuation system (Kuntz: [0006], [0031], [0059], and FIG. 10-11), wherein the actuation system is configured to inflate the bladder when an impact event is sensed by the impact sensor (Kuntz: [0006], [0031], [0059]-[0064], and FIG. 10-11: the inflatable neck support adapted to attach to the contact sports helmet; a first air supply; and at least one impact sensor adapted to trigger airflow from the first air supply into the at least one air bladder upon detection of an impact force exceeding a predetermined limit. The inflatable neck support is adapted to attach to a base portion of the contact sports helmet normally adjacent to a player's neck when worn, and inflate the at least one air bladder in a manner to deploy the inflatable neck support and help brace the player's neck immediately after an impact).
Therefore, in view of teachings by Dainese, Morgan, Heaton and Kuntz, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the personal protection device of Dainese, Morgan, and Heaton to include an impact sensor that is configured to be attached to a helmet, wherein the impact sensor is in communication with the actuation system, wherein the actuation system is configured to inflate the bladder when an impact event is sensed by the impact sensor, as suggested by Kuntz. The motivation for this is to provide neck support in response to an impact of force.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dainese  et al.  (Dainese – US 2012/0011642 A1) in view of Morgan (Morgan – US 2015/0374060 A1) and Heaton et al. (Heaton – US 2018/0000385 A1)  and further in view of Pierleoni et al. (Pierleoni - a High Reliability Wearable Device for Elderly Fall Detection).

As to claim 16, Dainese, Morgan, and Heaton disclose the limitations of claim 1 further comprising the neck gaiter system of claim 1 wherein the actuation system is configured to inflate the bladder when the sensor system senses a predetermined change (Dainese: [0030], [0079], [0115], [0120]-[0124], and FIG. 1: the personal protection device includes means for actuating and means for inflating the inflatable member, i.e., one or more sensors capable of detecting the unforeseen event, and valves capable of connecting the internal chamber of the inflatable member with a source of inflating fluid and Morgan: [0069], [0071]-[0076], and FIG. 1: The invention also includes in the balaclava hood system breathable double fabric knit hood 100 worn over the head and neck, a sensor arrangement 110 arranged with specific characteristics around keys impact points on the head, a actuation mechanism 110 and an airbag bladder inflation system 120, a triggering mechanism 150, and an inert compressed gas cartridge 130) except for the claimed limitations of the predetermined change comprising both of a first predetermined change and a second predetermined change, wherein the first predetermined change is a predetermined angular change and the second predetermined change is a predetermined velocity or acceleration change. 
However, it has been known in the art of monitoring conditions of a user to implement  the predetermined change comprising both of a first predetermined change and a second predetermined change, wherein the first predetermined change is a predetermined angular change and the second predetermined change is a predetermined velocity or acceleration change, as suggested by Pierleoni, which discloses the predetermined change comprising both of a first predetermined change and a second predetermined change, wherein the first predetermined change is a predetermined angular change and the second predetermined change is a predetermined velocity or acceleration change (Pierleoni: a High Reliability Wearable Device for Elderly Fall Detection: In particular, the monitoring system analyzes the RMS of acceleration and Pitch and Roll angles. The RMS is calculated from the data of the embedded accelerometer and Pitch and Roll angles are obtained by the orientation filter implemented in the device. Data measured by the monitoring system during a fall event are shown in Fig. 6 where a forward fall ending up lying with recovery has been simulated. Analyzing data collected by the proposed monitoring system, the Impact, Aftermath and Posture phases previously described and illustrated in Fig. 1 are easy to recognize even in this fall event (Fig. 6) as well as in many other experimental simulations).
Therefore, in view of teachings by Dainese, Morgan, Heaton and Pierleoni, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the personal protection device of Dainese, Morgan, and Heaton to include the predetermined change comprising both of a first predetermined change and a second predetermined change, wherein the first predetermined change is a predetermined angular change and the second predetermined change is a predetermined velocity or acceleration change, as suggested by Pierleoni. The motivation for this is to determine a fall event of a user based on sensing information.

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Choutier et al., US 2006/0139166 A1, discloses system and method for monitoring of activity and fall.
Iso et al. 20006 Gait Analyzer based on a Cell Phone with a Single Three-axis Accelerometer.
Rakhman et al 2014 Fall Detection System Using Accelerometer and Gyroscope Based on Smartphone.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684